DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2022 has been entered.
Applicant’s amendment and terminal disclaimer dated 04/19/2022 has also been received and entered.  By the amendment, claims 1-10 and newly added claim 11 are now pending in the application.
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The terminal disclaimer filed on 04/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the US Patent No. 10,852,595 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
None of the prior art of record discloses or suggests alone or in combination that a display device comprising a combination of various elements as claimed more specifically a case provided on a back side of a substrate, the case having a bottom plate, a side plate standing at an end of the bottom plate and forming a corner portion with the bottom plate, the case having an outer surface over the side plate, the corner portion, and the bottom plate, a flexible wiring board, one end of which is connected to a top surface of the substrate, curved along the outer surface of the case, wherein the flexible wiring board is fixed to a side surface of the substrate and the outer surface of the case with an adhesive which adheres tightly to the side surface of the substrate and the outer surface of the case as set forth in claim 1.
Claims 2-11 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871